Citation Nr: 1453725	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability, however diagnosed, to include PTSD, depression, mood disorder and anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2006 to December 2006 and from July 2007 to July 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at an August 2014 Board hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claim file. 

The Board recognizes that while the Veteran filed a claim, which forms the basis of this appeal, for service connection for PTSD in January 2012, there are other psychiatric conditions of record.  Specifically, VA treatment records show diagnoses that include anxiety disorder not otherwise specified (NOS), depressive disorder, mood disorder, NOS with depressive symptoms, and adjustment disorder with mixed mood.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) although a claim identifies PTSD without more, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.

The issue of entitlement to service connection for a psychiatric disability, however diagnosed, to include PTSD, depression, mood disorder and anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2010 rating decision reopened and denied a claim of entitlement to service connection for depression and anxiety disorder and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the final June 2010 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision, which reopened and denied a claim for service connection for depression and anxiety disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a psychiatric disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for a psychiatric disability.  Therefore, discussion as to VA's duties to notify and to assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), as to the appeal to reopen a previously denied claim, is rendered moot. 

The Veteran originally submitted an application for entitlement to service connection for a "nervous condition" in September 2008.  In a November 2008 rating decision, the RO recharacterized the claim as entitlement to service connection for anxiety disorder, NOS, and denied the claim.  In January 2009, the Veteran filed a claim for service connection for adjustment disorder, depression and anxiety among other claims and requested a re-evaluation due to ongoing health issues.  In a March 2009 rating decision, the RO denied the claims for service connection for depression and adjustment disorder, and while the rating decision stated the claim with respect to anxiety was reconsidered, the denial of the claim was continued.  Additional relevant VA treatment records were associated with the claims file within the appeal period of the March 2009 rating decision with respect to depression and anxiety disorder.  38 C.F.R. § 3.156(b) (2014).  Thus, the RO issued a June 2010 rating decision, which in part, reopened, and continued the denial of, these claims.  During the appeal period of the June 2010 rating decision, the only evidence associated with the claims file was a March 2011 hospitalization record for polysubstance dependency; however, such polysubstance dependency had been documented in prior VA treatment associated with the claims file, thus this record is not new and material evidence.  Id.  The Veteran did not appeal the June 2010 rating decision in a timely manner, and no new and material evidence was received within the appeal period, thus it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The Veteran filed a claim for service connection for PTSD in January 2012.  A May 2012 rating decision, in part, reopened and denied a claim for service connection for an acquired psychiatric condition to include depression and anxiety.  The May 2012 rating decision, in part, also denied entitlement to service connection for PTSD and deferred adjudication of entitlement to service connection for a mood disorder, NOS, with depressive symptoms.  In May 2012, the Veteran filed a notice of disagreement with respect to the January 2012 rating decision which denied the reopened claim for entitlement to service connection for an acquired psychiatric condition, to include depression and anxiety, and entitlement to service connection for PTSD.  Such forms the basis of the present appeal.  Additionally, the Board notes that a June 2012 rating decision denied entitlement to service connection for a mood disorder, NOS, with depressive symptoms, and although such was not specifically disagreed with, such is part and parcel of the claim herein on appeal.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is received, or submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the June 2010 rating decision, which continued denials of the claims for service connection for a psychiatric disability, the evidence of record included service treatment records, VA treatment records, statements from the Veteran and an October 2008 mental disorders VA examination report.

New evidence added to the record since the June 2010 rating decision rating decision, includes additional VA treatment records, an April 2012 PTSD VA examination report, a June 2012 medical opinion and August 2014 testimony from the Veteran.  

The Board finds that this evidence is new, particularly the April 2012 PTSD VA examination report, and August 2014 testimony from the Veteran, because such was not previously before VA decision makers.  The April 2012 PTSD VA examination report is also material because it provided a diagnosis of mood disorder, NOS, with depressive symptoms, which was not previously of record and addressed the etiology of psychiatric disability.  The RO denied the claims for depression and anxiety in the June 2010 rating decision, in part, because the evidence failed to show a chronic disability had been clinically diagnosed and linked to an in-service event or disease.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, namely additional current acquired psychiatric disability, and as such, raises a reasonable possibility of substantiating the claim.  Furthermore, in August 2014 testimony, the Veteran reiterated that his psychiatric problems onset during service during July 2007 to July 2008.  The April 2012 VA PTSD examiner did not address all diagnoses of record, thus a new examination is warranted, as is discussed below.  Accordingly, the claim of entitlement to service connection for a psychiatric disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a psychiatric disability is granted.


REMAND

The evidence of record reveals many psychiatric diagnosis of record to include a January 2009 VA treatment record which provided diagnoses of anxiety disorder NOS and depressive disorder NOS, an April 2012 VA PTSD examination which diagnosed mood disorder, NOS with depressive symptoms, and a November 2008 VA treatment record which diagnosed adjustment disorder with mixed mood.  The Veteran contends his psychiatric problems are related to active service during July 2007 to July 2008, to include service in Iraq.  The Veteran's DD-214 reflects service in Iraq from October 2007 to July 2008.  Additionally, in an October 2009 service treatment record (STR), titled Post Deployment Health Re-Assessment, the Veteran reported feeling down depressed and hopeless for a few to several days.  Additionally, in a June 2009 STR, titled Periodic Health Assessment, the Veteran endorsed multiple mental health symptoms

However, additional evidence suggests that the Veteran's psychiatric disabilities may have preexisted service.  Specifically, the October 2008 VA mental disorders VA examination report noted Veteran appeared to have the onset of anxiety and depression in adolescence before active duty.  Additionally, the April 2012 PTSD VA examination report which noted, in part, that the Veteran experienced an abusive and emotionally neglectful childhood, witnessed domestic abuse in childhood and experienced the traumatic death of his sister in childhood.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The Veteran's June 2006 Report of Medical Examination for enlistment in the Army National Guard is checked normal with respect to the psychiatric category.  Additionally, July 2007 and September 2007 pre-deployment health assessments are silent for any psychiatric problems; therefore, the Board notes that the presumption of soundness applies.

However, as some evidence, as described above, suggests the Veteran's psychiatric issues may have preexisted his service and to rebut the presumption of soundness, the evidence must be clear and unmistakable, the Board finds that the claim must be remanded to have a VA examiner provide an opinion regarding this issue.

Moreover, the Board does not find the October 2008 mental disorders examination report, the April 2012 VA PTSD examination report or the June 2012 addendum opinion adequate for deciding the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The October 2008 VA examiner stated it was difficult to ascertain the diagnostic picture due to substance abuse and suggested another examination be conducted.  The April 2012 PTSD VA examiner only addressed the diagnosis of mood disorder NOS with depressive symptoms.  However, as noted above there are multiple diagnoses of record.  Finally, the June 2012 addendum opinion examiner discussed the Veteran's symptoms of anxiety and mood disorder but could not provide an opinion without resorting to speculation.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination, for the reasons detailed above.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Finally, in light of the remand, updated VA treatment records should be obtained and associated with the claims file.  The record reveals that the Veteran receives regular treatment from the St. Cloud VA Health Care System and Minneapolis VA Health Care System, most recently in July 2013, as evidenced by VA treatment records associated with the electronic record in Virtual VA.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the St. Cloud VA Health Care System and Minneapolis VA Health Care System, and any associated outpatient clinics, since July 2013, and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide the names, addresses, and dates of treatment, for all providers of psychiatric treatment and/or evaluation prior to service.  Any authorization necessary to obtain the identified records must be obtained from the Veteran.

2.  Obtain the Veteran's updated VA treatment records, from the St. Cloud VA Health Care System and Minneapolis VA Health Care System, and any associated outpatient clinics, since July 2013, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, the appeal.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following questions:

a.  With respect to each acquired psychiatric disorder diagnosed proximate to or during the pendency of the claim (to include anxiety disorder NOS, depressive disorder, mood disorder, NOS with depressive symptoms, and adjustment disorder with mixed mood), is it clear and unmistakable (obvious, manifest, or undebatable) that the acquired psychiatric disorder existed prior to active military service?  And if so, is it also clear and unmistakable (obvious, manifest, or undebatable) that the acquired psychiatric disorder was not aggravated during or by her active military service, that is, above and beyond the condition's natural progression?  Any clear and unmistakable (obvious, manifest, or undebatable) evidence which serves as the basis for any opinion must be specifically identified.

b.  In the event that it is not clear and unmistakable (obvious, manifest, or undebatable) that any of the disorders referenced in (a) above either preexisted service or, if preexisting, were not aggravated by service, is it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder diagnosed proximate to or during the pendency of the claim, was incurred in or was caused by, or is otherwise related to, the Veteran's active service.

The examiner should reconcile any findings with the October 2008 VA mental disorders VA examination report which noted the Veteran appeared to have the onset of anxiety and depression in adolescence before active duty, which was also alluded to in the April 2012 PTSD VA examination report which noted, in part, the Veteran experienced an abusive and emotionally neglectful childhood, witnessed domestic abuse in childhood and experienced the traumatic death of his sister in childhood.  

The examiner should give consideration to the Veteran's lay statements of record and August 2014 testimony in which he stated his psychiatric problems onset in active service during July 2007 to July 2008.  The examiner should also review an October 2009 STR, titled Post Deployment Health Re-Assessment, in which the Veteran reported feeling down depressed and hopeless for few to several days, and a June 2009 STR titled Periodic Health Assessment, in which the Veteran endorsed multiple mental health symptoms.   

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The rationale for each opinion expressed must be provided.

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

5.  Finally, after undertaking any other development deemed appropriate, adjudicate the reopened claim de novo.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him and his representative an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


